Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL Office Action rejection on the merits. Applicant’s amendments, filed November 5th, 2020, to claims 1-5 have been entered, as has newly presented claim 6. No claims have been cancelled. Claims 1-6 are currently pending and have been addressed below.
Claim Objections
Claims 5 and 6 are objected to for minor informalities. Claims 5 recites (lines 5-6), “…digital content promoting at least one product by said brand entity…”. When considering the broadest reasonable interpretation, the Examiner has interpreted this limitation as “sold by” said brand entity. In effort of compact prosecution, the Examiner recommends adding the appropriate language to clarify the scope of this claim. Claim 6 is objected to for similar reasons. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim 4 recites, “…enabling widespread redaction by a brand entity of a posting from at least one retailer entity social media web page… wherein an audit is performed on the multiple retailer entities who have the posting on social media web pages.” There is insufficient antecedent basis for the limitations in this claim. Claim 1 does not disclose multiple social media sites, or multiple retailers. In the Applicant’s amendments filed on November 5th, 2020, the limitation is claimed as, “at least one retailer entity.” According to the broadest reasonable the multiple retailer entities who have the posting on social media web pages.” The Examiner cannot reasonably discern Applicant’s intended scope of the claim, and for these reasons, claim 4 is rejected under 35 U.S.C. 112(b). For the remainder of this office action, Examiner will interpret claim 4 within the limitations set forth in claim 1. Claim 4 will be examined with the language of, “enabling widespread redaction by a brand entity of a posting from the retailer social media site … wherein an audit is performed on the retailer who has the posting on the social media site.” Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 2015/0039444), hereinafter Hardin, in view of Evankovich et al. (US 2012/0095828 A1), hereinafter Evankovich.
	As per claim 5, Hardin discloses a method of disseminating digital content from a [sponsor] entity to at least one retailer entity, the method comprising: 
	said [sponsor] entity creating said digital content and drafting a schedule for releasing said digital content to said service provider's web page and said service provider's webpage having a digital library ([0062] sponsor B1 126 [sponsor entity] can be a sponsor of entity B120 [retailer entity]. Service platform 101 [service provider] can receive content from sponsor B1 126 … This information can include advertising content… graphics; logos; images… or any content that can be used for advertising purposes… Said schedule can ; 	said at least one retailer entity ([0023] “entity” can include a… business, company) issuing a time dependent token with settings that allows said at least one retailer entity to access a service provider's web page and said token providing security of said digital content and said token providing security of said digital content and access to said digital content for the specified time of the token([0032] the terms “subscription(s)”, “service(s)”, “service subscription(s)”, “products(s)', 'good(s)', “content”, “deliverable content”, “service contract(s)”, “service feature(s), “feature set(s)”, “data service(s)', and “application program(s) can be used interchangeably [0033] subscription 160 can be used to associate one or more relationships between one or more entities and one or more services. For example, subscription 160 can relate an entity, for example entity A 110, with services, for example … a service contract to delivery any of such services. [0050] It should be noted that any digital signature can use any combination of, or concatenation of any conversation information with any other conversation information, or with any other information… Conversation information [time-dependent token] can include said hash values, message digests, or digest values. For example, service platform 101 and/or payment processor 165 can exchange or use a message authentication code (MAC) as a key with an access token to sign certain components of ; 	collecting the digital content from said [sponsor] entity, wherein said [sponsor] entity has a relationship with said service provider ([0033] In some embodiments, subscription 160 can be used to associate one or more relationships between one or more entities and one or more services. For example, Subscription 160 [0110] service platform 101 as illustrated in FIG. 1, can record or store the various elements and relationships with one or more entities [0098] service platform 101 can record and/or store relationships representing associations, inclusions, calculations, formulations, determinations, assignments, fulfillments, provisions, or deliveries related with entities, members, contacts, memberships, sponsorships, feature sets, service features, Subscriptions, service contracts, token requirements, sponsor payments, payment credits, Subscription prices, payment processors, third-party services, data services, application programs, or devices. See also [FIG. 2], [0099]); 	storing said digital content in said digital library of said service provider's web page ([0110] service platform 101 as illustrated in FIG. 1, can record or store the various elements and relationships with one or more entities); 	receiving settings from the at least one retailer entity, wherein settings determine what type of content the at least one retailer entity wants and how said digital content will be disseminated ([0050] conversation information can include information required by the payment processor used to identify, authenticate, verify, or authorize requests… on behalf of one or more entities [retailer entity]… Conversation information also can include information provided by providers, such as information to establish or verify the identity or identities of entities and/or service platform 101 and/or payment processor 165, which can include values for client assertion type parameters and/or values for client assertion parameters associated with the identity or identities [0088] one or more data services can include, but are not limited to… content, deliverable content… or any of possible conversation information or data or conversation information methods… one or more content management systems (CMSs); one or more customer relationship management (CRM) services; one or more website hosting services; … one or more advertising services or programs; … one or more sponsorship services or programs; any of one or more services involving the transfer or exchange of information or communication sent from or received by service platform 101; any contract to deliver or provide any of said data services; or any combination of the foregoing); and 	transmitting the content and said time dependent token to plurality of online web pages under control of the at least one retailer entity, wherein the content is posted to the plurality of online web pages in a manner determined by the settings of said time dependent token, and wherein the content is posted automatically and requires no manual intervention by the at least one retailer entity ([0058] service platform 101 can use said response information, for example an access token, to access resources or methods i.e., the retailers are separate, but associated, entities of service platform 100. [0062] service platform 101 can post some or all of said content on behalf of sponsor B1 126 to Twitter via methods made available by Twitter, for example, via a URL/URI endpoint that allows for posting content. Furthermore, service platform 101 can post this content on a schedule. In some embodiments, said posting can use conversation information [time-dependent token] associated with entity B 120 [retailer entity], such that said content associated with sponsor B1 126 [sponsor entity] is posted to an account associated with or controlled by entity B 120 [social media page of retailer entity] on Twitter (or a third party), wherein the account or entity B 120 has approved and/or authenticated a developer app associated with service platform 101. [0088] system 100 can include one or more data services, for example data service 103. Service platform 101 can use the communication infrastructure to communicate with or provide data services or content or deliverable content or application program interfaces (APIs)).  	While Harden discloses an entity and sponsor that may be a business or company, he fails to specify that the retailer entity sells products by the brand/sponsor entity. Evankovich discloses the following:said brand entity creating said digital content promoting at least one product [sold] by said brand entity to said service provider's web page ([0062] As shown in FIG.5A the data feed user interface 500 displays a new product feed 502. The retailer 402 can use the data feed user interface 500 (or other similar user interfaces) to enter new or modify existing attribute data [0072] the product information 408 can contain product attribute information such as, without limitation, product name (e.g., the product’s name or title appeared on the retailer's product page), product description (e.g., as appeared on the product page), product price, and product image URL. Additionally, the product information 408 can include brand identification, categorization, discount information, rebate information, purchasing rules, and purchase limit. Such attributes can include images, graphics, textual data, or a combination thereof relating to one or more products of interest (e.g., products that the manufacturer 404 [brand entity] would like to promote on the content page of the retailer 402)	receiving settings from the at least one retailer entity, wherein settings determine what type of content the at least one retailer entity wants and how said digital content will be disseminated ([0014] publishers such as retailers [0039] The publishers 104, i.e. retailer, can include any entities that generate, maintain, provide, present, and/or process content in the CMS 106. The publisher “content” can include various types of content including web-based information, such as articles, discussion threads, reports, analyses, financial statements, music, video, graphics, search results, web page listings, information feeds (e.g., RSS feeds), etc…, i.e. digital content type [0056] In some implementations, the ad portion 210 can be hosted by the CMS 106 or the publisher 104a and can allow content (e.g., ads) from the CMS 106 or the publisher 104a, i.e. retailer, to be embedded inside the content page 206, i.e. digital content to be posted to the retailer web page, Parameters associated with the ad portion 210 (e.g., its size, shape, and other style characteristics), i.e. digital content type, can be specified in the content page 206 (e.g., in HTML), so that the user access device 108a can 
	As per claim 6, Hardin discloses a method of using a time dependent token, the method comprising of: 
a [sponsor] entity creating digital content and drafting a schedule for releasing said digital content to a service provider's web page (([0062] sponsor B1 126 [sponsor entity] can be a sponsor of entity B120 [retailer entity]. Service platform 101 [service provider] can receive content from sponsor B1 126  … This information can include advertising content; for example one or more graphics; logos; images… or any content that can be used for advertising purposes… Said schedule can be defined by sponsor B1 126 [brand entity] and received by service platform 101 [service provider’s web page])); 	said at least one retailer entity ([0023] “entity” can include a… business, company) creating said time dependent token and said retailer entity issuing said a time dependent token that identifies and allows said at least one retailer entity web page access to said service provider's web page and said time dependent token providing security of said digital content and access to said digital content for the specified time specified by the said retailer entity([0032] the terms “subscription(s)”, “service(s)”, “service subscription(s)”, “products(s)', 'good(s)', “content”, “deliverable content”, “service contract(s)”, “service feature(s), “feature set(s)”, “data service(s)', and “application program(s) can be used interchangeably [0033] subscription 160 can be used to associate one or more relationships between one or more entities and one or more services. For example, subscription 160 can relate an entity, for example entity A 110, with services, for example … a service contract to delivery any of such services. [0050] It should be noted that any digital signature can use any combination of, or concatenation of any conversation information with any other conversation information, or with any other information… Conversation information [time-dependent token] can include said hash values, message digests, or digest values. For example, service platform 101 and/or payment processor 165 can exchange or use a message authentication code (MAC) as a key with an access token to sign certain components of Hypertext Transfer Protocol (HTTP) requests. By providing or by inspecting the digital signature, a determination can be made as to the validity ; and 	at least one retailer entity independent of said [sponsor] entity downloading said digital content on said service provider's web page using said time dependent token ([0054] Such direction can include providing or presenting a link having a URI/URL endpoint of payment processor 165… acting as a resource server to entity A 110… … a response type and/or a grant type, such as a value that can indicate … one or more values to help payment processor 165 present to entity A110 [retailer entity accessing digital content] what resources or resource types [digital content] can be accessed by developer app upon authorization [creation of time-dependent token]);  and 	said at least one retailer entity having a social media web page([0062] account associated with or controlled by entity B 120 [retailer entity] on Twitter (or a third party)) and said digital content downloading to said at least one retailer entity social media web page without human intervention ([0021] System 100 can include a plurality of entities associated with service platform 101, for example entity A110 or entity B120 [retailer entities], i.e., the retailers are separate, but associated, entities of service platform 100. [0062] service platform 101 can post some or all of said content on behalf of sponsor B1 126 to Twitter via methods made available by Twitter, for example, via a URL/URI endpoint that allows for posting content. Furthermore, service platform 101 can post this content on a schedule. In some embodiments, said posting can use conversation information [time-dependent token] associated with entity B 120 [retailer entity], such that said content associated with sponsor B1 126 [sponsor entity] is posted to an account associated with or controlled by entity B 120 [social media page of retailer entity] on Twitter (or a third party), wherein the account or entity B 120 has approved and/or authenticated a developer app associated with service platform 101. [0088] system 100 can include one or more data services, for example data service 103. Service platform 101 can use the communication infrastructure to communicate with or provide data services or content or deliverable content or application program interfaces (APIs)… Furthermore, service platform 101 can post this content on a schedule).	While Harden discloses an entity and sponsor that may be a business or company, he fails to specify that the retailer entity sells products by the brand/sponsor entity. Evankovich discloses the following:	a brand entity creating digital content promoting at least one product by said brand entity to a service provider's web page ([0062] As shown in FIG.5A the data feed user interface 500 displays a new product feed 502. The retailer 402 can use the data feed user interface 500 (or other similar user interfaces) to enter new or modify existing attribute data [0072] the product information 408 can contain product attribute information such as, without limitation, product name (e.g., the product’s name or title appeared on the retailer's product page), product description (e.g., as appeared on the product page), product price, and product image URL. Additionally, the product information 408 can include brand identification, categorization, discount information, rebate information, purchasing rules, and purchase limit. said at least one retailer entity having a media web page which sells at least one product [sold] by said brand entity and said digital content downloading to said at least one retailer entity media web page without human intervention ([0027] FIG. 1 is a block diagram showing an example content presentation environment 100… Advertisements from advertisers can be delivered and served to users along with other content (e.g., a publisher web page) [retailer entity media web page]. In some implementations, a content management system 106 can select and deliver advertiser content that is contextually relevant to and of an appropriate format and style to the publisher content accessed. [0111] A program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites, i.e. the disclosure allows for a plurality of online sites, and interconnected by a communication network [0112] various features that are described in the context of a single implementation can also be implemented in multiple implementations separately or in any suitable subcombination)	Harden and Evankovich are analogous references, as both relate to posting social media content of behalf of a retailer entity. Harden discloses a service platform 101 [service provider] which facilitates a relationship between a [retail] entity, e.g., entity A 110, and a second entity, such as a sponsor. The sponsor can be “hired” by the service provider to fulfil sponsorship requirements of the retail entity. The sponsor had the ability to access webpages of the service provider to create digital content that may, for example, promote a product. The retail entity creates a time-dependent token, and also provides information associated with the token, including time parameters and requests, for example, a request for digital content to be posted to social media pages. The retail entity also has access to a content management .    
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin, in view of Evankovich, and further in view of Sadler at al., (US 2012/0066082 A1), hereinafter Sadler.
	As per claim 1, Hardin discloses a method of posting digital content created by a [sponsor] entity to a service provider's web page to a social media web page belonging to at least one retailer entity, the method comprising: 
	said [sponsor] entity creating said digital content and drafting a schedule for releasing said digital content promoting at least one product to said service provider's web page ([0062] sponsor B1 126 [sponsor entity] can be a sponsor of entity B120 [retailer entity]. Service platform 101 [service provider] can receive content from sponsor B1 126  … This information can include advertising content; for example one or more graphics; logos; images… or any content that can be used for advertising purposes… Said schedule can be defined by sponsor B1 126 [brand entity] and received by service platform 101 [service provider’s web page]); 
	said at least one retailer entity ([0023] “entity” can include a… business, company) creating a time dependent token and said retailer entity issuing said time dependent token that identifies and allows said at least one retailer entity web page access to said service provider's web page and said time dependent token providing security ([0050])  of said digital content and access to said digital content for the specified time specified by the said retailer entity ([0032] the terms “subscription(s)”, “service(s)”, “service subscription(s)”, “products(s)', 'good(s)', “content”, “deliverable content”, “service contract(s)”, “service feature(s), “feature set(s)”, “data service(s)', and “application program(s) can be used interchangeably [0033] subscription 160 can be used to associate one or more relationships between one or more entities and one or more services. For example, subscription 160 can relate an entity, for example entity A 110, with services, for example … a service contract to delivery any of such services. [0050] It should be noted that any digital signature can use any combination of, or concatenation of any conversation information with any other conversation information, or with any other information… Conversation information [time-dependent token] can include said hash values, message digests, or digest values. For example, service platform 101 and/or payment processor 165 can exchange or use a message authentication code (MAC) as a key with an access token to sign certain components of Hypertext Transfer Protocol (HTTP) requests. By providing or by inspecting the digital signature, a determination can be made as to the validity and/or identity of the sender and/or the recipient [0054] service platform 101 can receive a request from entity A110 [retailer entity] for service platform 101 to create, use, or modify a resource or to use a method on payment processor 165 on behalf of entity A110. For example, entity A 110 can request service platform 101 to create a subscription [content] or a customer on behalf of entity A 110 on payment processor 165… If no valid conversation information or authorization [token] exists for entity A110, service platform 101 can direct entity A110 to payment processor 165 in order for entity A110 to authorize a developer app provided by service platform 101, which, once authorized by entity A110, can be utilized by service platform 101 to create, use, or modify resources or to use methods on payment processor 165 on behalf of entity A 110 [0055] Other response information can include an expiry ; and 	at least one retailer entity independent of said [sponsor] entity accessing said digital content on said service provider's web page using said time dependent token ([0054] Such direction can include providing or presenting a link having a URI/URL endpoint of payment processor 165… acting as a resource server to entity A 110… … a response type and/or a grant type, such as a value that can indicate … one or more values to help payment processor 165 present to entity A110 [retailer entity accessing digital content] what resources or resource types [digital content] can be accessed by developer app upon authorization [creation of time-dependent token]); and 	said at least one retailer entity having a social media web page  ([0062] account associated with or controlled by entity B 120 [retailer entity] on Twitter (or a third party)) 	said [sponsor] entity updating said digital content as needed on said service provider's web page ([0054] service platform 101 can receive a request from entity A110 for service platform 101 to create, use, or modify [update] a resource [digital content]…on behalf of entity A110); 	said [sponsor] entity storing said digital content on said service provider's web page ([0062] Service platform 101 [service provider] can receive content from sponsor B1 126 [sponsor entity] … This information can include advertising content; for example one or more graphics; logos; images… or any content that can be used for advertising purposes [0110] service platform 101 as illustrated in FIG. 1, can record or store the various elements and relationships with one or more entities), 	creating a retailer-oriented communication including a link for a [sponsor] program sign-up page for use by the retailer entity and transmitting the communication using said token to the retailer entity ([0020] system 100 can provide for delivery of services or other products consumed on devices or by systems accessed by entities where particular sponsorship and/or token requirements or conditions are satisfied [0048] In some embodiments, said conversation information can be associated with entities associated with or registered having an account on service platform 101, with entities of said aforementioned entities, wherein said entities of said aforementioned entities are associated with or have an account on service platform 101, or with service platform 101. In some embodiments, service platform 101 can request, receive, store, or send said conversation information to or from entities associated with or registered having an account on service platform 101, or with entities of said aforementioned entities. [0062] content can be generated on behalf of an entity [retailer], for example sponsor B1 126… service platform 101 can provide a website profile page for an entity, and the URL of the profile page, or a shortened URL of the profile page, can be included with the content. [0159] a profile or profile page that can be provided to entities by the service platform. See also [0088], [0126]); 	said retailer entity using said time dependent token and selecting parameters relating to said digital content to be posted to the retailer social media web page ([0050] conversation information can include information required by the payment processor used to identify, authenticate, verify, or authorize requests… on behalf of one or more entities [retailer entity]… Conversation information also can include information provided by providers, such as information to establish or verify the identity or identities of entities and/or service platform 101 and/or payment processor 165, which can include values for client assertion type parameters and/or values for client assertion parameters associated with the identity or identities); and	posting the digital content to the social media web page, said posting performed by the [sponsor] entity using said digital content on said service provider web page and said time dependent token, wherein the retailer entity performs no actions for the posting of the digital content to occur ([0058]service platform 101 can use said response information, for example an access token, to access resources or methods allowed by third parties, for example payment processor 165, via one or more developer apps [plurality of online pages under control of at least one retailer entity]. In some embodiments, service platform 101 can send a request to payment processor 165 to access resources or methods made available by payment processor 165 for use in connection with an account owned, controlled, or operated by entity A110 [retailer entity] with respect to payment processor 165. In some embodiments, service platform 101 can send information with the request to access said resources or said methods. In Some embodiments, said request to be directed to one or more endpoints where said resources or said methods are made available for use by payment processor 165. ([0021] System 100 can include a plurality of entities associated with service platform 101, for example entity A110 or entity B120 [retailer entities], i.e., the retailers are separate, but associated, entities of service platform 100. [0062] service platform 101 can post some or all of said content on behalf of sponsor B1 126 to Twitter via methods made available by Twitter, for example, via a URL/URI endpoint that allows for posting content. Furthermore, service platform 101 can post this content on a schedule. In some embodiments, said posting can use conversation information [time-dependent token] associated with entity B 120 [retailer entity], such that said content associated with sponsor B1 126 [sponsor entity] is posted to an account associated with or controlled by entity B 120 [social media page of retailer entity] on Twitter (or a third party), wherein the account or entity B 120 has approved and/or authenticated a developer app associated with service platform 101. [0088] system 100 can include one or more data services, for example data service 103. Service platform 101 can use the communication infrastructure to communicate with or provide data services or content or deliverable content or application program interfaces (APIs)… Furthermore, service platform 101 can post this content on a schedule)).  [a] retailer entity which sells products by the brand entity, and said brand entity creating said digital content promoting at least one product sold by said brand entity to said service provider's web page ([0062] As shown in FIG.5A the data feed user interface 500 displays a new product feed 502. The retailer 402 can use the data feed user interface 500 (or other similar user interfaces) to enter new or modify existing attribute data [0072] the product information 408 can contain product attribute information such as, without limitation, product name (e.g., the product’s name or title appeared on the retailer's product page), product description (e.g., as appeared on the product page), product price, and product image URL. Additionally, the product information 408 can include brand identification, categorization, discount information, rebate information, purchasing rules, and purchase limit. Such attributes can include images, graphics, textual data, or a combination thereof relating to one or more products of interest (e.g., products that the manufacturer 404 [brand entity] would like to promote on the content page of the retailer 402 [0072] the manufacturer 404, i.e. the brand entity, can also supply product information 408 associated with one or more promotional products to the ad serving system 120)	said retailer entity selecting parameters relating to said digital content type to be posted to the retailer web page ([0014] publishers such as retailers [0039] The publishers 104, i.e. retailer, can include any entities that generate, maintain, provide, present, and/or process content in the CMS 106. The publisher “content” can include various types of content including web-based information, such as articles, discussion threads, reports, analyses, financial statements, music, video, graphics, search results, web page listings, information feeds (e.g., RSS feeds), etc…, i.e. digital content type [0056] In some implementations, the ad portion retailer, to be embedded inside the content page 206, i.e. digital content to be posted to the retailer web page, Parameters associated with the ad portion 210 (e.g., its size, shape, and other style characteristics), i.e. digital content type, can be specified in the content page 206 (e.g., in HTML), so that the user access device 108a can present the content page 206 while the ad portion 210 is being loaded).	Harden and Evankovich are analogous references, as both relate to posting social media content of behalf of a retailer entity. Harden discloses a service platform 101 [service provider] which facilitates a relationship between a [retail] entity, e.g., entity A 110, and a second entity, such as a sponsor. The sponsor can be “hired” by the service provider to fulfil sponsorship requirements of the retail entity. The sponsor had the ability to access webpages of the service provider to create digital content that may, for example, promote a product. The retail entity creates a time-dependent token, and also provides information associated with the token, including time parameters and requests, for example, a request for digital content to be posted to social media pages. The retail entity also has access to a content management system (CMS). However, Harden fails to disclose that the sponsor entity may be a brand entity, and the retailer entity sells products of the brand entity. While Harden provides a system capable of content management, therefore motivating an embodiment of content management, he fails to explicitly disclose requesting/specifying a content type. Evankovich discloses a system in which media content is sourced from sponsors/brand entities, and the publisher [retail entity] sells the products promoted by the sponsor. Evankovich also discloses a CMS that allows the retail entity to request a specific content type. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Evankovich into Harden. Establishing a buyer-seller relationship between entities provides an obvious improvement in Harden’s disclosure. Doing so adds another incentive for the sponsors and timing. Sadler discloses the following:	selecting parameters relating to frequency and timing of posting of digital content to the retailer social media web page ([0025] In accordance with one aspect of this embodiment, the social media campaign system further comprises a report system operably associated with the social media campaign management system, wherein the report system is selectively operable to display a parameter of the social media campaign selected from the group consisting of social media campaign post frequency, social media campaign posts scheduled. [0072] the user may enter the scheduling information, such as the “tweet' release date and/ or time (e.g., see Op. 60 generally at 130). The user may then be prompted to enter additional scheduling information, Such as the broadcast frequency (e.g., in terms of minutes) (e.g., see Op. 60.1 generally at 140)) 	Hardin, Evankovich and Sadler are analogous references, as all disclose systems of publishing digital content for marketing campaigns. Hardin and Evankovich disclose selecting parameters for digital content, as well as capabilities of receiving requests and identifying file types, however fails to disclose selecting parameters related to timing of uploading digital content. Sadler discloses selecting parameters related to frequency and timing of posting of digital content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadler into Hardin and Evankovich. The system of Hardin has the capabilities of setting such parameters, and allowing for such an embodiment allows for a more customized service. Additionally, scheduling posts is a common feature in many social media networking sites, as entities can automatically disseminate a consistent stream of content to their fee.
	As per claim 2, Hardin, Evankovich and Sadler disclose the method of claim 1, and Hardin also discloses the following:
	wherein the posting of the digital content to the social media web page of the retailer entity is under the control of the [sponsor] entity with the assistance of the computing system operated by the said service provider ([0062] In response to receiving said content from sponsor B1 126 and information from Twitter's platform pertaining to sponsor B1 126's approval or authentication of said developer app, service platform 101 can post some or all of said content on behalf of sponsor B1 126 to Twitter via methods made available by Twitter, for example, via a URL/URI endpoint that allows for posting content). 	As stated above, Evankovich further discloses a brand entity. 
	As per claim 3, Hardin, Evankovich and Sadler disclose the method of claim 1, and Hardin also disclose the following:
	wherein the digital content of said at least one retailer entity social media web page is posted from said service provider web Page 4 of 28Serial No.: 16/432,907page with respect to at least one of timing of posting or specific digital assets identified by said time dependent token to said at least one retailer entity ([0062] In some embodiments, said posting can use conversation information [time-dependent token] associated with sponsor B1 126. Such that said content associated with sponsor B1 126 [specific digital assets] is posted to an account associated with or controlled by sponsor B1 126 on Twitter (or a third party)).  
	As per claim 4, Hardin, Evankovich and Sadler disclose the method of claim 1, and Hardin also discloses the following:
	posting from at least one retailer entity social media web page  ([0062] In response to receiving said content from sponsor B1 126 and information from Twitter's platform pertaining to sponsor B1 126's approval or authentication of said developer app, service platform 101 can post some or all of said content on behalf of sponsor B1 126 to Twitter via methods made enabling widespread redaction by a brand entity of a posting from at least one retailer entity web page, said redaction performed by an operation with the computing system provided by the said service provider, wherein an audit is performed on the multiple retailer entities who have the posting on web pages ([0033] the CMS 106 can use ad features (e.g., title, text, links, executable code, images, audio, embedded information, targeting criteria, etc.) to identify if an ad can be served in a particular ad block [0056] In some implementations, the ad portion 210 can be hosted by the CMS 106, i.e. the service provider [0067] As shown, the ad campaign user interface 600 can display an ad campaign listing 602 that identifies the ad campaign and a campaign status identifier 604 that indicates the current status of that ad campaign. [0069] The ad group summary section 601 can also include a status column 604…The campaign status column 604 can be included in the product ad group summary section 601 to indicate the status of each product ad group, such as “Active”, “Eligible” or “Deleted”. For example, the status of an ad campaign can be “Active' if the ad campaign is presently running, “Eligible” if the campaign has been reviewed, approved and is eligible to run and be activated, and “Deleted” if the campaign has been disabled. The campaign status column 604 can also be configured to include one or more selectable controls to permit a user, such as an advertiser, i.e. the brand entity, to change the campaign status)	Evankovich are analogous references, as both relate to posting social media content of behalf of a retailer entity. Harden discloses a system that uses time-dependent tokens in order to allow sponsors/brand entities to post content to the social media feed of a retail entity. However, Harden fails to disclose an audit performed by the sponsor/brand entity. Evankovich 
Response to Amendments
In the response filed on November 5th, 2020, Applicant has amended claims 1-5 in response to the Examiner’s claim objection, filed August 6th, 2020. Applicant’s amendments have shown consistent terminology for the term “web page.” As such, the previous claim objection for claims 1-5 is withdrawn. 
In the response filed on November 5th, 2020, Applicant has amended claims 1, and 3, in response to the Examiner’s rejection of claim 3 under 35 U.S.C. 112(b), filed August 6th, 2020. Applicant’s amendments have been found to clarify the scope of claim 3, specifically the amendment defining “at least one retailer entity” in claim 1. As such, the previous rejection for claim 3 under 35 U.S.C. 112(b) is withdrawn. 
In the response filed on November 5th, 2020, Applicant has amended claims 1, and 4 in response to the Examiner’s rejection of claim 4 under 35 U.S.C. 112(b), filed August 6th, 2020. Applicant’s arguments and amendments have been fully considered, but are not persuasive. Claim 4 recites the limitation, “multiple retailer entities who have the posting on social media web pages.” The Examiner has not found that the amendments cure the lack of antecedent basis for this limitation. Further explanation can be found above. The rejection of claim 4 under 35 U.S.C. 112(b) is maintained.
In the response filed on November 5th, 2020, Applicant has amended claims 1-5 in response to the Examiner’s rejection of claims 1-5 under 35 U.S.C. 101, filed August 6th, 2020. 	Applicant has argued (pg. 13, lines 6-8), “the time dependent token is a programming element and provides a device that is available only in software to provide security and downloading control feature…” Applicant also argues (pg. 13, lines 18-20), “[the time dependent token] is a unique feature that requires that the system be incorporated into a computer system to practice the invention and therefore the claimed invention is not directed towards an abstract idea.” 	The Examiner has found, upon further examination, claims 1 and 5 recite an abstract idea under Step 2A, Prong I analysis. Upon analysis under Step 2A, Prong II, consideration of written descriptions [0026] of Applicant’s specification, and taking into account the accepted definition of “token” to those of ordinary skill in the art, independent claims 1 and 5 are found to present an additional element, i.e. time-dependent token, that integrates the abstract idea into a practical application. Accordingly, the rejection of claims 1-5 under 35 U.S.C. 101 has been withdrawn. 
In the response filed on November 5th, 2020, Applicant has amended claims 1-5 in response to the Examiner’s rejection of claim 5 under 35 U.S.C. 102, and claims 1-4 under 35 U.S.C. 103. Applicant’s arguments with regard to these objections (pg. 14-27) have been considered but are moot because the new ground of rejection does not rely on any reference/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, claims 5-6 and 1-4 are rejected under 35 U.S.C. 103, Hardin in view of Evankovich; and Hardin in view of Evankovich, and further in view of Sadler; respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622